Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 1/24/22 and 10/14/20 have been considered.
Specification
The disclosure is objected to because of the following informalities: the cross-reference section of the specification should be updated to include the patent number for application 16278913.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Hayashi (JP2014102291).
Regarding claim 1, Hayashi teaches an optical imaging system, comprising (figure 1):
a first lens(L1), a second lens(L2), a third lens(L3), a fourth lens(L4), a fifth lens(L5), a sixth lens(L6), and a seventh lens(L7), wherein the first to seventh lenses are sequentially disposed in ascending numerical order along on optical axis from an object side of the optical imaging system toward the image plane of the optical imaging system (see figure 1), wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6(see paragraph 21).
	Regarding claim 3, the optical imaging system of claim 1, wherein the first lens (L1) has convex object side surface along the optical axis and concave image-side surface along the optical axis (figure 1).
Regarding claim 4, the optical imaging system of claim 1, wherein the second lens (L2) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis- figure 1.
Regarding claim 6, the optical imaging system of claim 1, wherein the fourth lens (L4) has a convex object side surfaces along an optical axis and convex image side surface along the optical axis- figure 1.

Claim(s) 1, 3 and 5-8 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Lee (US20150378138).
Regarding claim 1, Lee teaches an optical imaging system, comprising (figure 1):
a first lens(L1), a second lens(L2), a third lens(L3), a fourth lens(L4), a fifth lens(L5), a sixth lens(L6), and a seventh lens(L7), wherein the first to seventh lenses are sequentially disposed in ascending numerical order along on optical axis from an object side of the optical imaging system toward the image plane of the optical imaging system (see figure 1), wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6(see paragraph 36).
	Regarding claim 3, the optical imaging system of claim 1, wherein the first lens (L1) has convex object side surface along the optical axis and concave image-side surface along the optical axis (figure 1).
Regarding claim 5, the optical imaging system of claim 1, wherein the third lens(L3) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis-table1 and figure 1.
Regarding claim 6, the optical imaging system of claim 1, wherein the fourth lens (L4) has a convex object side surfaces along an optical axis and convex image side surface along the optical axis-table 1 and figure 1.
Regarding claim 7, the optical imaging system of claim 1, wherein the fifth lens (L5) has a concave object side surface along the optical axis and a convex image side surface along an optical axis-see figure 1.
Regarding claim 8, the optical imaging system of claim 1, wherein the sixth lens (L6) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis-table 1and figure 1a.

Claim(s) 1, 2, 4-6, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al (US2018011297).
Regarding claim 1, Lai teaches an optical imaging system, comprising (figure 1a):
a first lens (110), a second lens (120), a third lens (130), a fourth lens (140), a fifth lens (150), a sixth lens (160), and a seventh lens (170) sequentially disposed in ascending numerical order along on optical axis from an object side of the optical imaging system toward the image plane of the optical imaging system (see figure 1a),
wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6(see table 1).
Regarding claim 2, the optical imaging system of claim 1, wherein the first to seventh lenses are made of a plastic material (section 89 and table 1).
Regarding claim 4, the optical imaging system of claim 1, wherein the second lens (120) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis-table 1 and figure 1a.
Regarding claim 5, the optical imaging system of claim 1, wherein the third lens (130) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis-table1a and figure 1a.
Regarding claim 6, the optical imaging system of claim 1, wherein the fourth lens (140) has a convex object side surfaces along an optical axis and convex image side surface along the optical axis-table 1 and figure 1a.
Regarding claim 8, the optical imaging system of claim 1, wherein the sixth lens (160) has a convex object-side surface along the optical axis and a concave image-side surface along an optical axis-table 1and figure 1a.

Regarding claim 10, the optical imaging system of claim 1, wherein the optical imaging system satisfies the following expression:
V2 + V3 < VI, (see table 1)
where VI represents an Abbe number of the first lens, V2 represents an Abbe number of the second lens, and V3 represents an Abbe number of the third lens.
Regarding claim 13, see table 1.

Claim(s) 1, 3 and 13 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Mori (US20160320590).
Regarding claim 1, Mori teaches an optical imaging system, comprising (figure 1-2):
a first lens(L1), a second lens(L2), a third lens(L3), a fourth lens(L4), a fifth lens(L5), a sixth lens(L6), and a seventh lens(L7), wherein the first to seventh lenses are sequentially disposed in ascending numerical order along on optical axis from an object side of the optical imaging system toward the image plane of the optical imaging system (see figure 1-2), wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6(see table 1 and section 78).
	Regarding claim 3, the optical imaging system of claim 1, wherein the first lens (110) has convex object side surface along the optical axis and concave image-side surface along the optical axis (see figure 1-2).
	Regarding claim 13, see table 1.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Yoon (US5995299).
Regarding claim 1, Mori teaches an optical imaging system, comprising (figure 6b):
a first lens(1), a second lens(2), a third lens(3), a fourth lens(4), a fifth lens(5), a sixth lens(6), and a seventh lens(7), wherein the first to seventh lenses are sequentially disposed in ascending numerical order along on optical axis from an object side of the optical imaging system toward the image plane of the optical imaging system (see figure 6b), wherein four or more lenses among the first to seventh lenses have a refractive index greater than 1.6(see col. 10, lines 1-16).
	Regarding claim 3, the optical imaging system of claim 1, wherein the first lens (1) has convex object side surface along the optical axis and concave image-side surface along the optical axis (T1, T2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 20180011297).
	Regarding claim 7, the optical imaging system of claim 1, wherein the fifth lens (150) has a concave object side surface along the optical axis and a convex image side surface along an optical axis (see figure 1a).
Lai fifth lens is positive powered meniscus lens where concave side faces the object side. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a positive powered meniscus with the concave side facing the image as functionally equivalent lens structure.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-21 of U.S. Patent No. 10838176. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are substantially equivalent the claimed limitations of US Patent 10,838,176.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10247916. Although the claims at issue are not identical, they are not patentably distinct from each other the claims of the instant application are substantially equivalent the claimed limitations of US Patent 10,247,916.

Allowable Subject Matter
Claims 11,12 and 14-19 would be allowable if the claims overcome the rejection(s) under Double Patenting, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH